Citation Nr: 0717594	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  94-33 023	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic alcoholism.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a chronic liver 
disorder, to include cirrhosis.

4.  Entitlement to service connection for a chronic 
pancreatic disorder, to include pancreatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1972 to January 
1990.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1994 
rating decision issued by the Philadelphia, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was most recently remanded for additional 
development in March 2006; the case has now been returned to 
the Board for appellate review.  

In the June 2004 Board remand, in the March 2006 Board remand 
and in an October 2006 deferred rating action, it was 
indicated that the veteran had previously claimed service 
connection for tinnitus and the issue was referred to the RO 
for appropriate development and consideration.  The Board 
notes that service connection for tinnitus was denied in a 
rating decision issued in August 1995, and that while notice 
of the denial was provided the next month, no notice of 
disagreement was submitted within one year.  The issue 
remains unadjudicated and is again REFERRED to the RO for 
appropriate development. 


FINDINGS OF FACT

1.  The appellant filed his claim for service connection for 
alcoholism in September 1993, after the passage of 
Congressional legislation prohibiting the grant of direct 
service connection for alcohol abuse based on claims filed on 
or after October 31, 1990.

2.  The appellant's chronic alcoholism is not etiologically 
related to, or aggravated by, service-connected depression, 
hypertension or hearing loss.

3.  The appellant did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

4.  The currently diagnosed PTSD is not causally related to 
service. 

5.  No chronic pancreatic or hepatic disorder was clinically 
noted in service or on the appellant's December 1989 service 
separation examination or within one year of service 
separation.

6.  There is no clinical evidence of record documenting the 
claimed chronic pancreatic disorder or the claimed chronic 
liver disorder.


CONCLUSIONS OF LAW

1.  Alcoholism was not, as a matter of law, incurred in or 
aggravated by service, and the evidence reflects that the 
appellant's alcoholism is not proximately due to, the result 
of, or aggravated by any service-connected disorder.  
38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.310(a) (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.   The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  The criteria for the establishment of service connection 
for a pancreatic disorder and for a liver disorder have not 
been met.  38 U.S.C.A. §§ 105, 1101, 1110, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in June 
2001, July 2004, and May 2006.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In those letters, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998) 
)(Observing that evidence which would substantiate claims 
would include the essential components of a successful claim 
of service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event).)  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  

VA obtained the appellant's service medical records.  Private 
medical records are included in the claims file.  VA medical 
treatment records were obtained and associated with the 
claims file.  The appellant was afforded VA medical 
examinations, as well as a personal hearing at the RO.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in May 2006.  In 
addition, because the Board has denied the appellant's four 
claims for service connection, such information is not 
applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

The appellant and his mother provided testimony at a personal 
hearing conducted at the RO in October 1994.  The appellant 
testified that the stress of being a drill instructor led to 
a breakdown in 1989.  He said that he was drinking more at 
that time than he ever had previously.  The appellant also 
testified that he did not obtain medical treatment for his 
various problems after his discharge from service.

A.  Chronic alcoholism claim

The appellant underwent a VA psychiatric examination in April 
2005; the examiner rendered Axis I diagnoses which included a 
diagnosis of alcohol dependence, in full remission.  To the 
extent that the appellant is shown to have a diagnosis of 
alcoholism, such evidence is reflective only of one factor in 
a successful claim of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  There must be shown a nexus 
to some incident of military service.


Review of the appellant's service personnel records indicate 
that his January 1990 discharge was for alcohol abuse 
rehabilitation failure.  His service medical records indicate 
that he had been diagnosed with alcoholism as of March 1978, 
and that he was treated with Antabuse in October 1978.  In 
September 1987, the appellant's liver enzyme laboratory 
results were within the expected range.  In April 1988, the 
appellant was hospitalized for substance abuse treatment; he 
reported that he began to use alcohol regularly at the age of 
23.  A June 1988 note states that the appellant's liver 
function tests were within normal limits.  The appellant 
underwent a service separation examination in December 1989; 
the clinical evaluation was normal.  A diagnosis of alcohol 
abuse continuous was rendered.

The service medical records bear no information as to a 
preexisting substance abuse disability, and the appellant is 
therefore presumed to have been in sound physical and mental 
condition at the time he entered active military service.  
Under current law, to rebut the presumption of soundness 
would require clear and unmistakable evidence demonstrating 
that the disorder existed before acceptance and enrollment 
into service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  There is no such clear and unmistakable 
evidence of record - the indications that the appellant had 
difficulties with alcohol prior to service are anecdotal and 
there is no medical documentation of a pre-service diagnosis 
of any substance abuse disorder.

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  A mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n).

The law provides that the simple drinking of an alcoholic 
beverage is not of itself willful misconduct.  The deliberate 
drinking of a known poisonous substance or under conditions 
which would raise a presumption to that effect will be 
considered willful misconduct.  If, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities that are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301(c)(2).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d); see also 
VAOPGCPREC 7-99 (June 9, 1999).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m) and § 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  However, the Federal Circuit Court 
also indicated that veterans could recover only if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder." Id. at 1381.

The Federal Circuit Court further stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id. at 1381.

The above-cited legislation enacted by Congress expressly 
prohibits the grant of direct service connection for alcohol 
or drug abuse based on claims filed on or after October 31, 
1990, and requires that disability resulting from drug or 
alcohol abuse be regarded as the products of willful 
misconduct.  As to direct service connection, therefore, the 
appellant's claim here, filed in September 1993, must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
at 429 (1991). 

Based on the above, the appellant's claim for service 
connection for chronic alcoholism must also be denied on a 
secondary basis as well.  The evidence clearly does not show 
that alcoholism is secondary to, or aggravated by, service-
connected depression; service-connected hypertension (itself 
secondary to the depression) or to left ear hearing loss.  

While there are statements from various private providers to 
the effect that the appellant's alcohol intake was caused by 
'stress' he experienced while on active duty, it is not clear 
whether these providers reviewed the appellant's service 
medical records.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder); Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

Conversely, and of greater probative weight based upon 
comprehensive review of the evidence of record, the appellant 
underwent a VA medical examination in April 2005, and the May 
2006 addendum to the report states that the examiner had 
reviewed the appellant's claims file.   That examiner opined 
that the appellant's alcoholism was not related to service-
connected disability.  The examiner also stated that it could 
not be stated with certainty that service-connected 
disability aggravated the appellant's alcoholism.  The award 
of benefits may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).

Therefore, because there is no "clear medical evidence" 
establishing that the alcoholism was due to, the result of, 
or aggravated by, the service-connected disorders, as 
required by Allen v. Principi, 237 F.3d at 1381, service 
connection is not warranted for chronic alcoholism.  
Moreover, the appellant does not possess the requisite 
expertise to offer a competent medical opinion as to the 
etiology of his alcoholism.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  The Board finds that the evidence of record 
is not in equipoise on the question of whether the 
appellant's chronic alcoholism should be service connected.

In sum, the claim for service connection for alcoholism on a 
direct basis must be denied as a matter of law, and the 
preponderance of the competent, probative evidence of record 
reflects that the appellant's alcoholism is not proximately 
due to, the result of, or aggravated by, any service-
connected disability.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for alcoholism must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  

B.  PTSD claim

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

The service medical records as presently constituted bear no 
information as to a preexisting PTSD, and the appellant is 
therefore presumed to have been in sound physical and mental 
condition at the time he entered active military service.  
Under current law, to rebut the presumption of soundness 
would require clear and unmistakable evidence demonstrating 
that the disorder existed before acceptance and enrollment 
into service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  There is no such clear and unmistakable 
evidence of record - in fact, there is no medical 
documentation of a pre-service diagnosis of PTSD or other 
psychiatric disorder.

In addition, the service medical records are silent for any 
complaints of, diagnosis of, and treatment for PTSD.  The 
appellant was hospitalized, in April 1988, for substance 
abuse treatment.  At that time, he was diagnosed with 
alcoholism.  A year later, the appellant was again evaluated 
and diagnosed with major depression.  

Post-service, the appellant was evaluated in September 1991; 
the examining physician rendered a primary diagnosis of 
alcoholism and a secondary diagnosis of depression.  A 
September 1992 psychiatric evaluation conducted for the 
Pennsylvania Bureau of Disability Determination yielded a 
diagnosis of alcohol dependence, continuous severe.  A May 
1993 treatment note and an October 1994 letter by that same 
physician include those same two diagnoses.  An October 1994 
report from a pastoral counselor includes diagnoses of major 
depression and chemical dependency/substance abuse.  The 
first instance of record in which a diagnosis of PTSD is 
rendered occurred in December 1994, and was rendered by the 
pastoral counselor.  A March 1996 report from the appellant's 
private treating psychiatrist included a diagnosis of PTSD. 

The appellant underwent a VA examination in July 1996; the 
examiner concluded that the appellant had PTSD that was due 
to childhood abuse.  The examiner also mentioned the 
appellant's various Army duty assignments as being stressful.

The appellant underwent a psychological evaluation for the 
Pennsylvania Bureau of Disability Determination in January 
1997.  The examiner rendered diagnoses of major depressive 
disorder and alcohol dependency in remission.

More recently, VA treatment records dated in December 2004, 
and January 2005, include no mention of PTSD.  The December 
2004 VA hospital discharge summary includes seven diagnoses, 
but not one of PTSD.  An August 2005 problem list includes 
PTSD.

The appellant underwent another VA examination in April 2005; 
the examiner opined that the appellant's PTSD was due to 
childhood trauma.  A May 2006 addendum indicates that the 
examiner reviewed the appellant's claims file and stated that 
he did not concur with the finding that the appellant's PTSD 
was due to his having been a drill instructor.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304.  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

The appellant contends that he is entitled to service 
connection for PTSD based on an injury that is alleged to 
have occurred during service.  The appellant also contends 
that he currently has PTSD due to the stress he experienced 
while functioning as a drill instructor in the Army.  In this 
case, the appellant does not claim that he is a combat 
veteran and the evidence of record does not reflect any 
combat participation.

The Board denied service connection for a left hand injury in 
a decision issued in March 2006.  A service physical 
examination report, dated in October 1975, indicates that the 
appellant had a scar on the first finger of his left hand.  
No other pertinent findings were indicated.  The remainder of 
the appellant's service medical records was devoid of any 
complaints, findings or treatment relating to an injury or 
disorder of the left hand or left fingers.  During a VA 
medical examination of the hand, thumb, and fingers that was 
conducted in June 1997, the appellant reported that he had a 
history of an injury to his left hand, mostly the second and 
third fingers, that had been sustained while he was in 
Germany in 1975.  The appellant alleged that he had fractured 
and lacerated the index finger with a compound fracture, 
including a deep laceration injury of the index finger that 
this injury had been treated with multiple stitches, and the 
need for a left hand splint.  The appellant reported that an 
infection occurred that spread through his left arm and 
required hospitalization for a month.  The diagnostic 
assessment was residuals from history of compound fracture of 
index finger and contusion injury of the third finger in the 
left hand with functional deficits.  A contemporaneous X-ray 
of the left hand was normal.

At a March 2005 VA medical examination, an X- ray of the left 
hand revealed no evidence of fracture or dislocation.  There 
was minimal degenerative change at the head of the first 
metacarpal.  The diagnostic impression was residual of injury 
to the left finger with restricted active range of motion of 
the proximal interphalangeal joint.  In a June 2005 addendum, 
the examining doctor reported that the claims folder had 
become available for review, and that there was no evidence 
of left finger injury. 

Thus, there is no corroboration in the record of the 
appellant's claimed stressor involving the left hand and the 
appellant's proffered account is without credibility.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board has also examined the record 
with a view towards ascertaining whether there is any other 
event or events which may be construed as a claimed stressor.  
However, there are no other alleged stressors described in 
the record, apart than the appellant's own vague statements 
about generic "stress" he experienced due to his role as a 
drill instructor.  These statements cannot be verified.

Because the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His 
lay testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  

In this case, the appellant has not provided notice of any 
stressor that occurred.  Therefore, the Board concludes that 
the appellant's assertions alone are of insufficient 
probative value to meet the second element required to 
establish service connection for PTSD, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  In view of the foregoing, the Board concludes that 
while a diagnosis of PTSD has been rendered by various 
medical professionals, a preponderance of the evidence is 
against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.

The Board has considered the appellant's statements that he 
has PTSD as a result of his service.  These statements are 
not competent evidence of a diagnosis of PTSD.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

Furthermore, there is no competent, probative evidence of 
record to support the theory that the appellant's PTSD is 
proximately due to, the result of, or aggravated by, any 
service-connected disability.  Neither the appellant nor his 
representative has advanced this theory.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that any in-service stressors actually 
occurred, and there are no specific details of record 
indicating that any stressors could be verified by competent 
evidence.  The Board also finds that the preponderance of the 
evidence is against the secondary service connection aspect 
of the appellant's claim.  Nowhere in the medical records 
concerning the consultations and treatment the appellant 
received during service or after service is there found any 
clinical notation suggesting that the appellant's service-
connected disabilities were in any way etiologically linked 
to any current PTSD.  There is no competent medical opinion 
of record that provides such an etiologic link, whether by 
causation or by aggravation, between the appellant's current 
PTSD and any service-connected disability.  The appellant is 
not entitled to the application of the benefit of the doubt; 
there is no reasonable doubt on this issue that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for PTSD is not warranted.

C.  Pancreas and liver claims

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant was not treated for any complaints 
relating to the pancreas or the liver.  Notes dated in 
September 1987, and June 1988, indicate that the appellant's 
liver enzyme test results were within normal limits.  

The report from the December 1989 service separation 
examination makes no mention of any conditions involving 
either the pancreas or the liver.  Because these records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

Review of the appellant's post-service medical records 
reveals no clinical evidence of any diagnosis of chronic 
liver disease.  While the appellant was treated for 
pancreatitis in January and June of 1993, the condition was 
acute and transitory and resolved with treatment.  A March 
1995 ultrasound of the appellant's abdomen revealed that the 
pancreas appeared normal and that the liver was of normal 
size and texture.  There is no medical evidence of record to 
demonstrate that the appellant currently has any current 
chronic disorder of the pancreas or the liver.  VA treatment 
records dated in 2004 and 2005 do not include any mention of 
liver or pancreatic pathology.  

The appellant underwent a VA medical examination in April 
2005; the examiner reviewed the appellant's claims file.  
Shipwash, supra.   The examiner stated that there was no 
evidence of chronic Hepatitis B or chronic active hepatitis 
or autoimmune hepatitis.  No ascites were present on physical 
examination.  ECHO testing performed in May 2005 revealed no 
evidence of any discrete abnormality of the pancreas.  The 
liver exhibited normal echotexture.  There were no focal 
lesions visible within the liver.  The examiner stated that 
the appellant had no physical evidence of chronic liver 
disease.  A June 2005 addendum to that examination report 
stated that the appellant's liver enzymes were all normal.  
Another addendum, dated in June 2006, states that there was 
no evidence on ultrasound or CT scanning of any significant 
pancreatic damage and that laboratory testing for Hepatitis B 
and C was negative.  The examiner stated that there was no 
evidence that the appellant had significant liver disease, 
that he had no history of acute hepatitis or jaundice and 
that there was no liver biopsy finding of cirrhosis.  The 
examiner further stated that there was no significant 
evidence of liver disease or cirrhosis.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, there is no competent 
clinical evidence of record of any current diagnosis of any 
chronic disease of either the pancreas or the liver.  
Likewise, there is no competent medical evidence of record of 
any current diagnosis of liver or pancreas disease.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  The Board 
concludes that the appellant's claims for service connection 
for such disorders must be denied.

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claims of service connection for 
chronic pancreatic disease and for chronic liver disease.  
Because the existence of any pancreas or liver pathology has 
not been clinically verified, there is no medical evidence 
which indicates that the appellant currently has such 
disorders or that there is a service relationship.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Even assuming, arguendo, 
that the appellant does currently have some pancreas or liver 
pathology, he has not presented any competent medical 
evidence of a nexus between service and any pancreas or liver 
condition.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each one of the 
appellant's four service connection claims.  Because the 
preponderance of the evidence is against these service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

The claims for service connection for chronic alcoholism, 
PTSD, a liver disorder and a pancreas disorder are denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


